Title: John Adams to Abigail Adams, 26 June 1776
From: Adams, John
To: Adams, Abigail


     
      
       June 26. 1776
      
     
     I have written so seldom to you, that I am really grieved at the Recollection. I wrote you, a few Lines, June 2. and a few more June 16. These are all that I have written to you, since this Month began. It has been the busyest Month, that ever I saw. I have found Time to inclose all the News papers, which I hope you will receive in due Time.
     Our Misfortunes in Canada, are enough to melt an Heart of Stone. The Small Pox is ten times more terrible than Britons, Canadians and Indians together. This was the Cause of our precipitate Retreat from Quebec, this the Cause of our Disgraces at the Cedars.—I dont mean that this was all. There has been Want, approaching to Famine, as well as Pestilence. And these Discouragements seem to have so disheartened our Officers, that none of them seem to Act with Prudence and Firmness.
     But these Reverses of Fortune dont discourage me. It was natural to expect them, and We ought to be prepared in our Minds for greater Changes, and more melancholly Scenes still. It is an animating Cause, and brave Spirits are not subdued with Difficulties.
     Amidst all our gloomy Prospects in Canada, We receive some Pleasure from Boston. I congratulate you on your Victory over your Enemies, in the Harbour. This has long lain near my Heart, and it gives me great Pleasure to think that what was so much wished, is accomplished.
     I hope our People will now make the Lower Harbour, impregnable, and never again suffer the Flagg of a Tyrant to fly, within any Part of it.
     The Congress have been pleased to give me more Business than I am qualified for, and more than I fear, I can go through, with safety to my Health. They have established a Board of War and Ordinance and made me President of it, an Honour to which I never aspired, a Trust to which I feel my self vastly unequal. But I am determined to do as well as I can and make Industry supply, in some degree the Place of Abilities and Experience. The Board sits, every Morning and every Evening. This, with Constant Attendance in Congress, will so entirely engross my Time, that I fear, I shall not be able to write you, so often as I have. But I will steal Time to write to you.
     The small Pox! The small Pox! What shall We do with it? I could almost wish that an innoculating Hospital was opened, in every Town in New England. It is some small Consolation, that the Scoundrell Savages have taken a large Dose of it. They plundered the Baggage, and stripped off the Cloaths of our Men, who had the Small Pox, out full upon them at the Cedars.
    